In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-15-00076-CV


          HARVEY BRAMLETT, JR. AND JASON BLAKENEY, APPELLANTS

                                             V.

                                TDCJ, ET AL, APPELLEES

                           On Appeal from the 108th District Court
                                     Potter County, Texas
                 Trial Court No. 99,017-00-E, Honorable Ron Enns, Presiding

                                      March 13, 2015

                             MEMORANDUM OPINION
                   Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Appellants, Harvey Bramlett, Jr. and Jason Blakeney filed an appeal in the above

referenced cause. They also filed an affidavit of indigence. However, they failed to file

the necessary documents required by Chapter 14 of the Civil Practice and Remedies

Code. By letter dated February 27, 2015, this court directed appellants to comply with

Chapter 14 by filing 1) an affidavit describing their previous filings and 2) certified copies

of their inmate trust accounts. They were also told that the appeal would be dismissed

if they did not comply. TEX. R. APP. P. 42.3(c); see TEX. CIV. PRAC. & REM. CODE ANN.
§ 14.002 (West Supp. 2014) (stating that Chapter 14 applies to appeals brought by an

inmate in an appellate court); Douglas v. Moffett, 418 S.W.3d 336 (Tex. App.—Houston

[14th Dist.] 2013, no pet.). In their response, Bramlett and Blakeney stated: “As the

record in this case will reflect- the Appellants have already filed their Affidavit of

Previous Filings as well as Certified Copies of their Inmate Trust Fund with the trial

court in accordance with Chp. 14 Civ. Prac. Rem. Code. What’s more the Clerk of the

Court of Appeals herself is already in possession of a copy of these pleadings per the

trial court Clerk’s record filed July 12th, 2011 in Case No. 07-11-0139-CV. . .in the event

that the Clerk wishes to rereview [sic] them. . . .” That affidavit, however, is over three

years old and does not reflect the filings, if any, since July 2011. Nor do we have a

certified copy of their trust accounts as of the date this appeal was perfected.

       The requirement to tender the affidavit specified by Chapter 14 of the Civil

Practice and Remedies Code is mandatory, and the lack thereof is grounds for

dismissal of the lawsuit. Douglas v. Moffett, 418 S.W.3d at 340; see also In re Anthony

G. Hereford, Jr., No. 07-14-00348-CV, 2014 Tex. App. LEXIS 11521, at *1-2 (Tex.

App.—Amarillo October 17, 2014, orig. proceeding) (holding that the failure to comply

with Chapter 14 subjected the mandamus proceeding to dismissal).

       Accordingly, we dismiss the appeal.


                                                        Brian Quinn
                                                        Chief Justice




                                             2